—Appeal by defendant from two judgments of the Supreme Court, Suffolk County (Mclnerney, J.), both rendered June 20, 1984, convicting her of criminal possession of a controlled substance in the third degree, and bail jumping in the first degree, upon her pleas of guilty, and imposing sentences.
Judgments affirmed.
Defendant failed to demonstrate the "showing of irrationality” needed to overturn the statutory sentencing scheme as unconstitutional in its application (see, People v Piccoli, 62 AD2d 1078), and also failed to demonstrate that the statute is facially unconstitutional (see, People v Broadie, 37 NY2d 100, cert denied 423 US 950). We further note that the sentence imposed following the conviction for criminal possession of a controlled substance in the third degree was less than that which was promised when that plea was entered. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.